Citation Nr: 1806094	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  16-09 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a gall bladder disorder.

2.  Entitlement to service connection for high blood pressure.

3.  Entitlement to service connection for high cholesterol.

4.  Entitlement to service connection for nerve condition.

5.  Entitlement to service connection for liver condition.

6.  Entitlement to service connection for blood in urine.

7.  Entitlement to service connection for blood in stool.

8.  Entitlement to service connection for memory loss.

9.  Entitlement to service connection for acid reflux.

10.  Entitlement to service connection for diabetes.

11.  Entitlement to service connection for ulcers.

12.  Entitlement to an initial disability evaluation in excess of 10 percent for irritable bowel syndrome (IBS). 


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1989 to October 1991. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from January and June 2015 rating decisions of the Los Angeles, California Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes a VA treatment note dated in June 2007 indicated the Veteran had a previous medical history including diagnoses of diabetes mellitus, hypertension, and left foot surgery to remove a nerve.  However, the only treatment records in the file are VA treatment records dated in June 2007 and July 2014 to April 2016.  As it is clear there are outstanding treatment records relevant to the Veteran's claims, the Board finds a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA and private medical care providers that have treated him for his claimed disorders since service.  Make arrangements to obtain all records that he adequately identifies and provides authorization to obtain.  If efforts to obtain any records are unsuccessful notify the Veteran and indicate what further steps VA will make concerning his claims.

2.  Thereafter, undertake any additional development necessary based on the receipt of any additional records and readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be issued a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2017).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




